J-S56040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHERI MAUFORT,                             :
                                               :
                       Appellant               :   No. 1332 EDA 2018

             Appeal from the Judgment of Sentence March 28, 2018
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000266-2017


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             Filed: January 28, 2021

        Sheri Maufort (Maufort) appeals a judgment of sentence entered by the

Court of Common Pleas of Chester County (trial court). Following a jury trial,

Maufort was found guilty of two counts of institutional sexual assault of a

minor (18 Pa.C.S. § 3124.2(a.2)(1)); one count of unlawful contact with a

minor (18 Pa.C.S. § 6318(a)(1)); and one count of corruption of minors (18

Pa.C.S. § 6301(a)(1)(i)). She was sentenced to an aggregate prison term of

11.5 to 23 months, followed by three years of probation.

        In this appeal, Maufort contends that the trial court reversibly erred in

admitting into evidence a prior bad act which she claims was both irrelevant




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56040-20


and highly prejudicial with respect to the issues to be resolved by the jury.

Finding no merit in this evidentiary claim, we affirm.

                                      I.

      The following summary of the evidence is taken from the trial court’s

1925(a) opinion:

      Sheri Maufort was a substitute teacher’s aide at the Unionville
      High School in Chester County, Pennsylvania in September of
      2016. . . . On September 16, 2016, [Maufort] had sexual
      interactions with two (2) students from Unionville High School.
      First, during a party after a high school football game, [Maufort]
      sent another person into the house where the party was being
      held to ask a hockey player, T.G., to come outside. T.G. was 18
      years old. They then went on a car ride where they kissed and
      she grabbed his genital area. After that, she dropped him back
      off at the party.

      A few hours later, [Maufort] contacted B.M., age 17, by text
      wanting to pick him up at his house. She then drove him to the
      parking area of a closed restaurant, the Dilworthtown Inn, where
      they got out of the vehicle. She began kissing B.M. and eventually
      performed oral sex on him. After the contact between [Maufort]
      and B.M. occurred, [Maufort’s] husband appeared in the parking
      lot and insisted on driving B.M. home.

                                     ....

      Prior to trial, the Commonwealth filed a Motion in limine to Admit
      Evidence of Other Crimes, Wrongs or Acts Pursuant to
      Pennsylvania Rule of Evidence 404(b).            Specifically, the
      Commonwealth wanted to introduce evidence concerning an
      incident [on May 14, 2016] in which B.M. was in a vehicle smoking
      marijuana with friends.     [Maufort] was allegedly in the car
      smoking marijuana with them. The Commonwealth sought to
      introduce this additional contact between [Maufort] and B.M. to
      provide the jury with the complete context of the relationship
      between [Maufort] and B.M.

                                     ....


                                     -2-
J-S56040-20


      The court allowed this evidence in because it showed the growing
      relationship between [Maufort] and B.M. and it also showed the
      chain of events leading to this crime. . . . The court felt there was
      a need for this evidence to establish the relationship between
      these parties. [Maufort] progressed from interacting with them
      socially . . . doing things like drinking and smoking marijuana . . .
      to eventually approaching both these young men sexually.

1925(a) Opinion, 9/11/2018, at 1-3.

      Maufort contends that the trial court erred in admitting testimony that

she smoked marijuana with B.M. several months before the charged incident

because this prior bad act evidence was irrelevant as well as more prejudicial

than probative, entitling her to a new trial.

      Echoing the trial court, the Commonwealth responds that the evidence

was relevant because it was part of a sequence of events leading up to the

charged offenses and revealed how Maufort had manipulated the victims over

a period of time in order to carry those offenses out. As alternative grounds

for affirmance, the Commonwealth asserts that any error was harmless

because it could not have reasonably affected the jury’s verdict.

                                       II.

                                       A.

      “Evidence of distinct crimes [is] not admissible against a defendant

being prosecuted for another crime solely to show his bad character and his

propensity for committing criminal acts.” Commonwealth v. Lark, 543 A.2d

491, 497 (Pa. 1988); see also Pa.R.E. 404(b)(1) (“Evidence of a crime,

wrong, or other act is not admissible to prove a person’s character in order to


                                      -3-
J-S56040-20


show that on a particular occasion the person acted in accordance with the

character.”).

       “However, evidence of other crimes . . . may be admissible in special

circumstances where the evidence is relevant for some other legitimate

purpose and not merely to prejudice the defendant by showing him to be a

person of bad character.” Id. (citing Commonwealth v. Claypool, 495 A.2d

176 (Pa. 1985)). The Rules of Evidence enumerate a non-exhaustive list of

such purposes, including “motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”          Pa.R.E.

404(b)(2).1

       Additionally, under the “res gestae” exception, a prior bad act may be

admitted as part of the “history or natural development of the case.”

Commonwealth v. Brown, 52 A.3d 320, 326 (Pa. Super. 2012).                  The

exception is limited to bad acts “which are so clearly and inextricably mixed

up with the history of the guilty act itself as to form part of one chain of

relevant circumstances, and so could not be excluded on the presentation of

the case before the jury without the evidence being rendered thereby

____________________________________________


1 “Evidence is relevant if: (a) it has any tendency to make a fact more or less
probable than it would be without the evidence; and (b) the fact is of
consequence in determining the action.” Pa.R.E. 401. Relevant evidence may
be excluded from trial if its admission would confuse or mislead the jury, waste
judicial resources, or result in unfair prejudice to the defendant. See Pa.R.E.
403.




                                           -4-
J-S56040-20


unintelligible.” Id. at 330; see also Commonwealth v. Knoble, 188 A.3d

1199, 1205 (Pa. Super. 2018) (same).2

       Prior bad act evidence is only admissible in a criminal case “if the

probative value of the evidence outweighs its potential for unfair prejudice.”

Pa.R.E. 404(b)(2).        “‘Unfair prejudice’ supporting exclusion of relevant

evidence means a tendency to suggest a decision on an improper basis or

divert the jury’s attention away from its duty of weighing the evidence

impartially.”   Commonwealth v. Wright, 961 A.2d 119, 151 (Pa. Super.

2008) (citing Pa.R.E. 403).

                                               B.

       Preliminarily, we find that the res gestae exception does not apply in

this case. Maufort smoked marijuana with B.M. months before the date of the

alleged offenses. Prior bad acts become admissible as res gestae only “when

the bad acts are part of the same transaction involving the charged crime.”

Brown, 52 A.3d at 332. Clearly, Maufort’s drug use with B.M. was a separate

episode from the criminal transactions that followed months later, making res

gestae inapplicable. See id.; Commonwealth v. Green, 76 A.3d 575, 584

(Pa. Super. 2013) (“[I]t is also clear that the gun-pointing incident was in no


____________________________________________


2 If the “res gestae” exception applies, then the trial court must balance the
probative value of such evidence against its prejudicial effect. See Brown,
at 326; Commonwealth v. Weakley, 972 A.2d 1182, 1191 (Pa. Super.
2009) (balancing occurs after non-propensity purpose established under Rule
404(b)).


                                           -5-
J-S56040-20


way part of the same transaction or sequence of events that constituted the

crime for which Appellant was being tried.”).

                                       C.

      While res gestae did not justify the admission of the prior bad act

evidence in this case, Maufort’s drug use with B.M. was admissible to prove

her motive, intent and preparation to commit a crime for which she was

charged. See Pa.R.E. 404(b)(2). For example, the offense of unlawful contact

with a minor includes the central element that the defendant “intentionally

was in contact with a minor for the purpose of engaging in” sexual offenses.

18 Pa.C.S. § 6318(a)(1).    Criminal intent is an element that may be and

usually must be proven circumstantially. See Commonwealth v. Thomas,

65 A.3d 939, 943 (Pa. Super. 2013) (intent element of a crime ordinarily must

be proven through circumstantial evidence and inferred from the parties’ acts,

conduct or attendant circumstances).

      Here, it was undisputed that on September 16, 2016, Maufort picked up

B.M. from a party and spent time alone with him in her vehicle.       Maufort

denied that she initiated sexual contact, much less that she ever planned to

do so. The jury, therefore, had to resolve whether Maufort indeed had the

requisite intent to engage in the alleged sexual conduct.

      In this context, Maufort’s previous interactions with B.M. were relevant

to show that she had sought to influence him into accepting her sexual

advances. The fact that she smoked marijuana with B.M., in combination with


                                    -6-
J-S56040-20


other    admissible    evidence,3     tended     to   support   the   Commonwealth’s

contention that Maufort’s drug use with B.M. was a means of grooming him to

facilitate sexual offenses, making the evidence probative of her intent on the

night in question. That is, the drug use was relevant to prove whether Maufort

had intent to meet with B.M. for an illicit purpose, a necessary element of

unlawful contact with a minor. See 18 Pa.C.S. § 6318(a)(1).

        Moreover, the probative value of the prior bad act was not outweighed

by the potential of unfair prejudice. The comparative potential for prejudice

was minor because the single instance of marijuana use was not in itself so

offensive that it could have inflamed the passions of the jury or prevented it

from viewing the evidence impartially.

        The bad act was also somewhat cumulative of similar episodes that were

never disputed. There was unrebutted evidence at trial that Maufort had on

multiple occasions imbibed alcohol in the company of minors, diminishing the

prospect that the instance of marijuana use could have affected the jury’s

____________________________________________


3 At trial, the evidence established that Maufort first met B.M. and T.G. at her
own home during a party hosted by her teenage daughter on May 14, 2016.
Video recordings at the party proved that Maufort had been drinking alcohol
with students, and that she gave out her contact information to T.G. and
others so that they could video chat with each other. Maufort encountered
B.M. again months later at another student’s party, and after speaking with
him for 30 minutes on the telephone later that night, she arranged to pick him
up in her vehicle at about 11 p.m. B.M. testified that Maufort supplied him
with alcohol before initiating sexual contact. The two were discovered by
Maufort’s husband laying on a grassy area near a restaurant parking lot.




                                           -7-
J-S56040-20


impartiality. Any prejudicial impact would have been further offset by the trial

court’s instructions on how that prior bad act evidence had to be weighed.

Thus, the potential for prejudice did not outweigh the probative value of the

prior bad act.

       Accordingly, the trial court did not err in admitting evidence that Maufort

smoked marijuana with B.M. at a house party months before her alleged

offenses took place because it was relevant and not unduly prejudicial.4

                                               D.

       Even if the admission of the subject evidence was erroneous, it would

not entitle Maufort to a new trial because there is no reasonable probability

that   such    an   error   could    have      contributed   to   the   verdict.   See

Commonwealth v. Laich, 777 A.2d 1057, 1062–63 (Pa. 2001). When it is

shown that the resulting prejudice of an evidentiary error is de minimis, then

the error is deemed harmless and no appellate relief is due. See id.5




____________________________________________


4 The trial court’s ruling on a motion in limine regarding the admission of
evidence is reviewed under an abuse of discretion standard.               See
Commonwealth v. Ivy, 146 A.3d 241, 251 (Pa. Super. 2016). Such rulings
are “not to be disturbed on appeal unless that ruling reflects manifest
unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of
support to be clearly erroneous.” Id.

5The improper admission of evidence may also be found harmless where the
Commonwealth can establish that the evidence was cumulative or
substantially similar to admissible evidence, or the properly admitted evidence
was so overwhelming that the verdict would have been inevitable. See
Commonwealth v. Laich, 777 A.2d 1057, 1062–63 (Pa. 2001).

                                           -8-
J-S56040-20


      Maufort’s drug use with B.M. received relatively little attention at trial.

B.M.’s testimony touched on the episode briefly in response to questioning,

and the trial court specifically advised the jury that the evidence was relevant

for the sole purpose of establishing the relationship between the parties. See

Trial Transcript, 11/28/2017, at pp. 11-12.          The incident was hardly

mentioned during the parties’ respective statements to the jury, and when the

Commonwealth did so, it reiterated the trial court’s instructions. See Trial

Transcript, 11/29/2017, at p. 14.       Thus, any prejudice caused by the

admission of the prior bad act evidence was de minimis.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/21




                                      -9-